Citation Nr: 0707350	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for gallstones, claimed 
as secondary to residuals of anal fissure with megacolon and 
fecal impaction, gastroenteritis, and/or hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

After the case was remanded by the Board to the RO in June 
2004, the RO granted service connection for residuals of anal 
fissure with megacolon and fecal impaction.  That issue had 
been on appeal at the time of the Board's remand, but because 
the RO granted the claim, that issue is no longer on appeal.  

The issues of service connection for hiatal hernia and 
gallstones are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have gastroenteritis.


CONCLUSION OF LAW

Gastroenteritis was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

The veteran was diagnosed with acute gastroenteritis in 
service and he seeks service connection for gastroenteritis 
currently.  However, the preponderance of the evidence of 
record indicates that he does not currently have 
gastroenteritis, and one of the requirements for a successful 
service connection claim is adequate proof of current 
disability.  Id; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  A VA examiner in 2006 indicated that the veteran 
does not have gastroenteritis.  At that time, he had the 
veteran's claims folder before him which contains current 
treatment records, and he examined the veteran.  A review of 
the claims folder reveals no competent evidence containing a 
current diagnosis of gastroenteritis and the veteran, being a 
layperson, is unable to render a diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  In light of the above, 
the claim must be denied.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in January 2002, June 2004, January 
2005, September 2005, December 2005, and August 2006 letters.  
Additionally, the veteran was provided 38 C.F.R. § 3.159 in 
the April 2002 statement of the case.  The Board acknowledges 
that these letters were sent to the veteran after the June 
2000 decision that is the basis for this appeal.  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal was decided before the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the last supplemental 
statement of the case.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of the claim and to respond to VA notices.  There is no 
alleged or actual prejudice regarding the timing of the 
notification.  

The veteran was notified concerning effective dates and 
ratings for disabilities in April 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While this was after the 
initial adjudication, it cured any notice and assistance 
deficiencies concerning effective date and/or degree of 
disability because the veteran was given an opportunity to 
submit evidence after it and there was a subsequent 
adjudication in June 2006 at the RO.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, Social Security 
Administration records, and lay statements and testimony, and 
examined the veteran.  The 2006 examination did not contain a 
rationale as to why the examiner feels the veteran does not 
have gastroenteritis, and the examiner had been asked to 
provide a rationale for all opinions.  However, a rationale 
is not needed to dispose of this claim since there is no 
diagnosis of gastroenteritis.  VA has satisfied its 
assistance duties.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for gastroenteritis is denied.


REMAND

The Board remanded the case to the RO in June 2004 to have a 
VA examination conducted.  The report of the April 2006 VA 
examination does not contain all of the information requested 
by the Board in June 2004.  

Also, the Board's remand advised the RO to issue the veteran 
a supplemental statement of the case (SSOC) containing a 
citation to and summary of 38 C.F.R. § 3.310.  The August 
2006 SSOC did not do this.  

Accordingly, the case must be remanded for compliance with 
the Board's June 2004 remand.  The Board notes that RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of this remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims folder 
to the examiner who conducted the April 
2006 examination for an addendum to the 
examination report.  The addendum 
should contain the following:  Provide 
an opinion, with a complete rationale, 
as to whether it is at least as likely 
as not (i.e., is it 50 percent or more 
probable) that the veteran's hiatal 
hernia can be attributed to the 
veteran's period of military service.  
Provide an opinion with a complete 
rationale as to whether it is at least 
as likely as not that the veteran's 
gallstone can be attributed to his 
period of service, to residuals of anal 
fissure with megacolon and fecal 
impaction, or to hiatal hernia.  

Provide an opinion with complete 
rationale as to whether the veteran 
suffers from any current disabling 
manifestations that can be attributed 
to the gallstone.  If the opinion is in 
the affirmative, render an opinion with 
a complete rationale as to whether the 
veteran's anal fissure with megacolon 
and fecal impaction, or his hiatal 
hernia, has caused a chronic or 
permanent worsening of the gallstone 
condition.  

Provide an opinion, with complete 
rationale, as to whether the veteran 
has any other disability of the 
digestive system (e.g., 
gastroesophageal reflux disease, 
diverticulosis, etc.) that at least as 
likely as not can be attributed to 
service.  

If the April 2006 examiner is not 
available, this information should be 
provided by another examiner.  The 
Board emphasizes that the prior remand 
requested that the examiner provide a 
complete rationale for all opinions; 
the 2006 VA examination report 
contained the requested opinions but 
did not contain a complete rationale 
for all opinions expressed.  
Consequently, this addendum is needed 
to complete the report.   

2.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must contain a citation to and summary of 
38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


